Third District Court of Appeal
                               State of Florida

                            Opinion filed July 12, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D16-1517 & 3D16-1379
                         Lower Tribunal No. 14-419-K
                              ________________


                             Celia Morris, et al.,
                                   Appellants,

                                        vs.

                                Omar Garcia,
                                    Appellee.


      Appeals from the Circuit Court for Monroe County, Mark H. Jones, Judge.

      Lindsey M. Tenberg, P.A., and Lindsey M. Tenberg (Lighthouse Point), for
appellant Celia Morris; Horan, Wallace & Higgins, LLP, and David Paul Horan,
for appellants Michael Barnes, et al.

      Franklin D. Greenman, P.A., and Franklin D. Greenman, for appellee.


Before SUAREZ, FERNANDEZ and SCALES, JJ.

      PER CURIAM.
      We agree with the trial court that, rather than their possessing a non-

exclusive easement that would survive partition, the ten owners of the Dolphin

Estates residential lots each own an undivided 1/49th interest in the property

known as the Beach Area and the Access Canal (the “Property”). Similarly, rather

than his holding an easement1 in the Property, Omar Garcia, as tenant in common

with the Dolphin Estates homeowners, owns the remaining 39/49th undivided

interest. While this odd arrangement might not have reflected the grantors’ intent,

nevertheless it is the arrangement reflected by the respective deeds granting the

parties their interests in the Property.

      Affirmed.




1One cannot hold an easement in one’s own property. One Harbor Fin. Ltd. v.
Hynes Props., LLC, 884 So. 2d 1039, 1044 (Fla. 5th DCA 2004).

                                           2